Exhibit 10.2

 

~  Letter of Intent  ~

 

NOW ON this 15th day of February, 2013, this will confirm the intention of the
prospective seller, Sal Mazullo/or name of Company., (hereinafter referred to as
‘SELLER’) and the prospective buyer, KABE EXPLORATION INC., (hereinafter
referred to as ‘BUYER’) to enter into negotiations regarding BUYER purchasing
some or all of the SELLER’s “Deep Rights” (100’ above the Mississippi formation
and all formations below) on Sellers south-central Kansas oil / natural gas
LEASES located in _____________ County (see exhibit “A” hereto attached)
hereinafter referred to as the ‘PROPERTY’, and BUYER has requested access to the
PROPERTY and information, documents and records pertaining to the PROPERTY for
purposes of inspecting the same.

 

1.                 The parties agree to negotiate terms for a final written
agreement whereby SELLER will sell the PROPERTY to BUYER, and BUYER will
purchase the PROPERTY from SELLER, with SELLER warranting title free and clear
of liens and encumbrances.  The terms and conditions of a potential sale,
including the purchase price, have been agreed for the sum of $39,000 for
complete acreage. SELLER represents a total of _________ acres identified in
“Exhibit A” for a total purchase price of $39,000 upon date of sale and not is
subject to further negotiation.  No agreement shall be valid or binding unless
reduced to writing and signed by the parties and neither party shall be required
to enter into any agreement with the other pertaining to the PROPERTY.

 

2.                 SELLER agrees to allow BUYER reasonable access during normal
business hours to review and inspect, at BUYER’s sole cost and expense, the
PROPERTY and agrees to timely provide BUYER with such information, documents and
records pertaining to the PROPERTY as BUYER may reasonably request.

 

3.                 The parties agree that the terms of this Letter of Intent,
and any information, documents or records that BUYER may obtain from SELLER
pertaining to the PROPERTY or SELLER’s operations, and that SELLER may obtain
from BUYER pertaining to BUYER’s assessment of the PROPERTY and BUYER’s
operations, shall remain confidential.  Neither party shall make any public
statements or otherwise disclose or use in any manner any information, documents
or records it may acquire pursuant to this Letter of Intent, except as may be
necessary to a banker to secure financing, an accountant for tax advice, and an
attorney for legal advice.  In the event there is no definitive agreement for
BUYER to purchase the PROPERTY then all information, documents and records
(whether in paper or electronic form) that each party has gathered and/or
obtained from the other relating to the PROPERTY shall, at the direction of the
other party, immediately be returned or destroyed.

 

4.                 This Letter of Intent shall automatically expire 120 days
after the date first above written unless extended, in writing, by mutual
agreement of the parties or terminated as provided below.  Upon expiration or
termination of this Letter of Intent then, except for the commitments noted in
section 3 above, this Letter of Intent shall be null and void.

 

5.                 Each party is responsible for paying their own appraisers,
inspectors, accountants and attorney’s fees, costs, expenses associated with the
review and inspection of the PROPERTY and the negotiations towards a definitive
agreement.

 

1

--------------------------------------------------------------------------------


 

6.                 During the period of this Letter of Intent SELLER agrees to
use and operate the PROPERTY in the usual and ordinary course of business.

 

7.                 During the period of this Letter of Intent SELLER will not
negotiate, solicit or accept other offers or commitments to acquire the PROPERTY
from any third-party.  If BUYER elects not to make such payment then SELLER may,
at its option, negotiate, solicit or accept other offers or commitments to
acquire the PROPERTY from a third-party, and if a definitive agreement is
reached with a third-party then this Letter of Intent terminates.

 

8.                 This Letter of Intent will be governed by and construed and
enforced in accordance with the laws of the state of Texas.

 

IN WITNESS WHEREOF, the parties have hereunto set their hand effective the date
first above written.

 

SELLER –

 

BUYER – KABE EXPLORATION INC.,

 

 

3525 Del Mar Heights Rd Suite 357

 

 

San Diego, CA 92130

 

 

760-444-4562

 

 

 

 

 

 

 

 

 

Sal Mazullo

 

Erik Ulsteen

 

 

President - CFO

 

2

--------------------------------------------------------------------------------